 Case 3:19-cv-02804-X-BT Document 11 Filed 07/08/20       Page 1 of 1 PageID 48



                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION


RICKEY O. RENFRO,                       §
                                        §
              Plaintiff,                §
                                        §      Case No. 3:19-CV-2804-X (BT)
v.                                      §
                                        §
NESTLE WATERS,                          §
                                        §
             Defendant.                 §


                                     ORDER

      The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. Plaintiff filed objections, and the District Court has

made a de novo review of those portions of the proposed findings and recommendation

to which objection was made. The objections are overruled, and the Court ACCEPTS

the Findings, Conclusions and Recommendation of the United States Magistrate

Judge.

      IT IS SO ORDERED this 8th day of July, 2020.




                                            BRANTLEY STARR
                                            UNITED STATES DISTRICT JUDGE
